         Case 1:19-cv-02194-LAP Document 46 Filed 04/21/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SHAE BARBIERI,

                      Plaintiff,
                                              No. 19 Civ. 2194 (LAP)
-against-
                                                        ORDER
MICHAEL DANIELS, and MANGO
CONCEPT LLC,

                      Defendants.



LORETTA A. PRESKA, Senior United States District Judge:

Plaintiff’s counsel shall respond by letter no later than noon on

April 24, 2020, to Mr. Shanahan’s letter dated April 21, 2020.

(See dkt. no. 45.)

SO ORDERED.

Dated:       New York, New York
             April 21, 2020

                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge




                                      1
